Citation Nr: 1145873	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for residuals of a shell fragment wound to the back, involving Muscle Group XX.

2.  Entitlement to a disability rating higher than 10 percent for residuals of a shell fragment wound to the left posterior arm, involving Muscle Group IV.

3.  Entitlement to an initial rating higher than 10 percent (and/or separate ratings) for scars on the back and left arm due to these shell fragment wounds to Muscle Groups IV and XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to February 1971.

This case has a complex procedural history.  The Veteran's appeal to the Board of Veterans' Appeals (Board) originated from a June 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied his claim for a rating higher than 10 percent for the residuals of a shell fragment wound (SFW) to his back and left posterior arm.  At the time he had a single, collective 10 percent rating for this aggregate disability.

The Board remanded this case in June 1998 and December 1999 for further development and consideration.  Following that development, in July 2001 the RO granted service connection for traumatic arthritis (in the cervical spine) as an additional residual of the SFWs to the back and left posterior arm.  The RO assigned a separate 10 percent initial rating for this additional disability, effective February 15, 2001.  Thereafter, in July 2002, the Board issued a decision also granting separate 10 percent ratings for each Muscle Group (MG) affected by the SFW (IV for the shoulder girdle and arm and XX for the back and cervical spine).


The Veteran appealed the Board's July 2002 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), to the extent it had denied separate ratings higher than 10 percent for MGs IV and XX.  In April 2003, the Court granted a motion partially vacating that portion of the Board's decision denying higher separate ratings for these MGs and remanded the case to the Board for further development and readjudication in compliance with directives specified.

To comply with the Court's Order, the Board in turn remanded the case again in December 2003 to the RO via the Appeals Management Center (AMC) in Washington, DC, so the Veteran could be reexamined.  The Board again remanded this case in September 2005 for additional notice and assistance required by the Veterans Claims Assistance Act (VCAA), and again in December 2006 for another VA compensation examination to determine whether the Veteran had an orthopedic disability involving his left shoulder as an additional residual of his service-connected SFW.

The Board subsequently issued a March 2009 decision denying ratings higher than 10 percent for his SFWs to MGs IV and XX, but granting a separate 10 percent rating for the residual scars on his back and left arm due to these SFWs.  He appealed that decision to the Court.

In a March 2011 memorandum decision, the Court set aside the Board's most recent March 2009 decision and remanded two matters for further proceedings consistent with the decision.

And in furtherance of this, the Board in turn is again remanding this case to the RO via the AMC.



REMAND

Service connection has been established for two separate MGs - one for the back (MG XX) and one for the left arm (MG IV), with the consequent impairment affecting each rated as 10-percent disabling.  But in the April 2011 memorandum decision, the Court indicated there is evidence in the record of at least one other SFW in the left upper trapezius and of muscular pain at that location, so possibly also requiring consideration of MG I, which in turn could warrant an additional rating.  See 38 C.F.R. § 4.73, Diagnostic Code (DC) 5301 (2011).  The Court also pointed out there is evidence of retained foreign bodies, which have not been related to particular MGs.  So this may entitle the Veteran to still additional compensation, if it is shown that none of the symptoms due to separate conditions are overlapping, else that would violate 38 C.F.R. § 4.14, VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.25(b) (2011) and Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different DCs).

The Court thus concluded that another medical examination is needed to address these questions because the evidence of record does not furnish a basis for the Board to assess them.  The Court explained that this examination must (1) assess the residuals of the SFWs, including retained foreign bodies, according to which muscle group or groups they affect, and (2) make a medical evaluation of the symptoms, if any, resulting from each of the SFWs.  So to this end, the Veteran has to be reexamined.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  When readjudicating the claims upon completion of this examination, the Board must assess the extent to which additional disability ratings may be indicated.


The Court also took exception with the Board's decision to grant just a single 10 percent rating for the residual scars on the Veteran's back and left arm due to his SFWs since there appear to be at least six and as many as seven scars, all of which were noted to have been tender during the lastest VA compensation examination, which thus may deserve separate ratings.  See 38 C.F.R. § 4.118, DC 7804 (2011) (five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); one or two scars that are unstable or painful (10 percent)).  An additional VA examination and opinion are needed to assist in making this determination as well, however.

Accordingly, this case again is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to (a) assess all residuals of the SFWs, including the retained foreign bodies, according to which specific muscle group or groups they affect, (b) evaluate the symptoms, if any, resulting from each of the SFWs, and (c) identify all residual scars and their characteristics in terms of number, size, and location.

The examiner is also asked to clarify whether there is injury to just MG XX (for the back) and MG IV (for the left arm) or whether instead there also is additional injury to MG I (the trapezius muscle).  For all injured MGs, the examiner must give some indication of their impairment in terms of whether it is just slight/mild versus moderate, moderately severe or severe.

To facilitate providing responses to these additional questions, the examiner should review the claims file for the history of these SFWs, including a complete copy of the Court's March 2011 memorandum decision and this remand.  

The examiner must discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

2.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


